EXHIBIT 10.2




CHIEF EXECUTIVE OFFICER EMPLOYMENT AGREEMENT

XTX ENERGY, INC.




This CHIEF EXECUTIVE OFFICER EMPLOYMENT AGREEMENT is made and entered into as of
this [____] day of [______________], 2007, by and between XTX Energy, Inc.,  a
Nevada corporation qualified to do business in the State of Florida (the
“Company”), and Adam Bauman (“Chief Executive Officer”).




WHEREAS, the Company desires to employ the Chief Executive Officer, and to enter
into an agreement embodying the terms of such employment (this “Agreement”) and
Chief Executive Officer desires to enter into this Agreement and to accept such
employment, subject to the terms and provisions of this Agreement.




NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Chief Executive
Officer hereby agree as follows:




Section 1.

Definitions.




(a)

“Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary through
the date of termination of Chief Executive Officer’s employment, (ii) any unpaid
or unreimbursed business expenses incurred in accordance with Section 8 below,
(iii) any benefits provided under the Company’s benefit plans, in the event of a
termination of employment, in accordance with the terms therein, if any, (iv)
all of Chief Executive Officer’s ownership interests in the Company that have
vested as of the date of termination and those scheduled to vest within the next
succeeding thirty (30) days, (v) relocation expenses and return relocation
expenses in accordance with Section 5, below, (vi) Annual Bonuses earned in
prior fiscal years but unpaid as of the date of termination, (vii) pro rata
portion of Chief Executive Officer’s Annual Bonus for the fiscal year during
which termination occurs, and (viii) payments or benefits required to be
provided Chief Executive Officer by operation of applicable law.




(b)

“Base Salary” shall mean the salary provided for in Section 6(a), below, or any
increased salary granted to Chief Executive Officer pursuant to Section 6(a).




(c)

“Board” shall mean the Board of Directors of the Company.




(d)

“Cause” shall mean (i) acts of personal dishonesty, gross negligence or willful
misconduct by Chief Executive Officer in connection with Chief Executive
Officer’s employment duties; (ii) failure or refusal by Chief Executive Officer
to perform in any material respect his duties or responsibilities under this
Agreement; (iii) misappropriation by Chief Executive Officer of the assets or
business opportunities of the Company or its affiliates; (iv) embezzlement or
other financial fraud committed by Chief Executive Officer, at his direction, or
with his personal knowledge; (v) Chief Executive Officer’s conviction of,
admission to, or entry of pleas of no contest to any felony (except first
offense DUI or DWI) or any crime involving





-1-

        

         

Initials

Initials




--------------------------------------------------------------------------------

moral turpitude; (vi) public or consistent drunkenness by Chief Executive
Officer or his illegal use of narcotics which is, or could reasonably be
expected to become, materially injurious to the reputation or business of the
Company or its affiliates or which impairs, or could reasonably be expected to
impair, the performance of Chief Executive Officer’s duties hereunder; or (vii)
Chief Executive Officer’s breach of any material provision of this Agreement or
violation of the Company’s practices or policies.




(e)

Change In Control” shall mean the occurrence of any of the following: (1) the
Sale of all or substantially all of the Company’s assets to any person or
entity, provided that the sale or transfer of Company facilities to a real
estate investment trust in a sale-leaseback transaction (or similar transaction)
shall not be considered a sale of all or substantially all of the Company’s
assets; (2) the merger or consolidation of the Company with another entity
subsequent to which the shareholders of the Company do not own at least 51% of
the Voting Stock of the surviving entity; or (3) any person or entity other than
the beneficial owners as of the date of this Agreement, together with his, her
or its Affiliates becoming, directly or indirectly, the beneficial owner of 51%
or more of the Voting Stock of the Company.




(i)

“Affiliate” shall mean, with respect to any person or entity, any person or
entity that directly or indirectly Controls, is Controlled by, or is under
common Control with such person or entity;




(ii)

“Control” shall mean, with respect to a person or entity, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such person or entity, in any way.




(iii)

“Voting Stock” shall mean the outstanding shares of capital stock of the Company
entitled to vote generally in elections for directors, considered as one class,
provided that if any shares are entitled to more or less than one vote, the term
Voting Stock shall refer to such proportion of the votes entitled to be cast by
such shares.




(f)

“Commencement Date” shall mean ________________, 2007.




(g)

“Company” shall mean XTX Energy, Inc., a Nevada corporation qualified to do
business in the State of Florida, acting by and through its Chief Executive
Officer, or his designee.




(h)

“Competitive Activities” shall mean any business activities in which the Company
or its subsidiaries are engaged or have plans to engage either (i) during the
period of Chief Executive Officer’s employment, or (ii) for purposes of Chief
Executive Officer’s obligations under Subsection 10(b) after the period of Chief
Executive Officer’s employment, at the time of termination of Chief Executive
Officer’s employment.




(i)

“Confidential Information” shall have the meaning set forth in Subsection 10(a),
below.








-2-

        

         

Initials

Initials




--------------------------------------------------------------------------------

(j)

“Disability” shall mean any physical or mental disability or infirmity that
prevents the performance of Chief Executive Officer’s duties (despite reasonable
accommodation) for a period of (i) one hundred twenty (120) consecutive days or
(ii) one hundred eighty (180) non-consecutive days during any twelve (12) month
period.  Any question as to the existence, extent or potentiality of Chief
Executive Officer’s Disability upon which Chief Executive Officer and the
Company cannot agree shall be determined by a qualified, independent physician
selected by the Chief Executive Officer and approved by Company (which approval
shall not be unreasonably withheld).  The determination of any such physician
shall be final and conclusive for all purposes of this Agreement.




(k)

“Entity” shall mean any “person” other than an individual person.




(l)

“Good Reason” shall mean (i) the diminution of the Chief Executive Officer’s
authorities, responsibilities, powers or functions or directly reporting senior
executives; (ii) the assignment to the Chief Executive Officer of duties or
responsibilities which are materially inconsistent with the Chief Executive
Officer’s authority, status, duties or titles as set forth in Section 3(a)
(including office and reporting requirements); (iii) the Company’s requiring the
Chief Executive Officer to be based at any office or location more than twenty
(20) miles from the Chief Executive Officer’s current primary executive office;
(iv) a reduction by the Company of the Chief Executive Officer’s compensation;
(iv) a Change In Control, or (v) the material breach by the Company of any
provision of this Agreement.




(m)

“Gross Compensation” shall mean all forms of compensation, benefits,
entitlements, payments and advantages provided to Chief Executive Officer under
this Agreement, including without limitation, Base Salary, Annual Bonus and
Long-term Incentive Compensation and Sign-on Stock Options.   




(n)

“Long-term Incentive Plan” shall mean the XTX Energy, Inc. Long-term Incentive
Plan, as the same may be established, amended, modified or supplemented from
time to time in the sole discretion of the Company.




(o)

INTENTIONALLY LEFT BLANK




(p)

 “Non-solicitation Restricted Period” shall mean the period commencing on the
Commencement Date and extending through the (a) twelve (12) month anniversary of
the date of Chief Executive Officer’s termination of employment hereunder
pursuant to Section 9 for any reason.

 

(q)

“Sale” shall mean a transfer of all or substantially all of the interests of the
Company, or a Change in Control of the Parent or the Company, or any transaction
having a similar effect (including, without limitation, a merger, consolidation
or business combination).  




(r)

“Severance Amount” shall mean an amount equal to one year of Base Salary, or as
otherwise specified in Subsection 9(c)(ii), below.











-3-

        

         

Initials

Initials




--------------------------------------------------------------------------------







Section 2.

Acceptance; Term of Employment.




The Company agrees to employ Chief Executive Officer and Chief Executive Officer
agrees to serve the Company on the terms and conditions set forth herein. Chief
Executive Officer’s employment shall be for an initial term (the “Term”) of two
(2) years from the Commencement Date, subject to the provisions of Section 9
hereof regarding employment termination. The Term of this Agreement shall be
deemed automatically renewed and extended for successive one (1) year periods
unless either the Company or the Chief Executive Officer shall, no later than
ninety (90) days prior to the then-upcoming date of expiration, provide to the
other a written notice of non-renewal and non-extension. A written notice of
non-renewal and non-extension by the Company shall be deemed a Termination
without Cause by the Company pursuant to Section 9(c).  




Section 3.

Position, Duties and Responsibilities.




(a)

Position; Duties:  Throughout his period of employment, Chief Executive Officer
shall be employed and serve as the President and Chief Executive Officer of the
Company (together with such other position or positions consistent with Chief
Executive Officer’s title as the Company shall specify from time to time) and
shall have such duties typically associated with such title and as may otherwise
be assigned to him by the Company.




(b)

Full Business Time: Chief Executive Officer shall devote his full business time,
attention, skill and efforts to the performance of his duties under this
Agreement. Notwithstanding the foregoing, nothing herein shall preclude Chief
Executive Officer from (i) serving as a member of the board of directors or
advisory boards (or their equivalents in the case of a non-corporate entity) of
for-profit companies or charitable organizations, (ii) engaging in charitable
activities and community affairs and (iii) managing personal and/or family
investments and affairs; provided, however, that the activities set out in
clauses (i), (ii) and (iii) shall be limited by Chief Executive Officer so as
not to materially interfere, individually or in the aggregate, with the
performance of his duties and responsibilities hereunder.




(c)

Company Policies:  The Chief Executive Officer shall comply with all Company
practices, policies and procedures (including the Company’s conflict of interest
policy) as in effect from time to time.




Section 4.       Location; Relocation.




(a)

The location of Chief Executive Officer’s employment by the Company shall be in
the greater metropolitan area of New York, New York, or within twenty (20) miles
of such greater metropolitan area, except that Chief Executive Officer may from
time to time work from such other location or locations as he may choose.   




(b)

In the event that the Company shall request Chief Executive Officer to relocate
his principal residence, and the Chief Executive Officer in his sole discretion
agrees to such





-4-

        

         

Initials

Initials




--------------------------------------------------------------------------------

request, the Company shall reimburse Chief Executive Officer for any reasonable
relocation and temporary living expenses that are actually incurred by Chief
Executive Officer in connection with any such relocation, provided Chief
Executive Officer furnishes to the Company any documentation reasonably
requested by the Company evidencing any such reasonable relocation and temporary
living expenses.




(c)

In the event that the Chief Executive Officer’s employment is terminated by the
Company without Cause, or by him for Good Reason, pursuant to Section 9, then he
shall be entitled to reasonable return relocation and temporary living expenses
to the locale of his choice within the continental United States incurred within
twelve months of his employment termination, provided the Chief Executive
Officer furnishes to the Company any documentation reasonably requested by the
Company evidencing any such reasonable return relocation and temporary living
expenses.




(d)

The Company’s obligations to Chief Executive Officer under this Section 5 shall
survive the termination and expiration of this Agreement.




Section 5.      Intellectual Property Transfer.




(a)

a material condition to the Company entering into this Agreement with Chief
Executive Officer, Chief Executive Officer agrees to enter into a separate
agreement with the Company by which he will obligate himself to take those steps
and measures necessary to effectuate the assignment to the Company of all
ownership and other rights of domain names publoot.com, publoot.biz,
publoot.info, publoot.name, publoot.mobi, publoot.net, publoot.org, publoot.tv,
publoot.us, publoot.ws, squiglee.name, squiglee.us, squiglee.tv and squiglee.ws.




(b)

During the term of his employment, Chief Executive Officer will assign to the
Company any and all patents, patent applications and other intellectual property
he may develop that are directly related to the business of the Company.




Section 6.    Compensation.  




During the period of his employment, Chief Executive Officer shall be entitled
to the following compensation:    




(a)

Base Salary.  Chief Executive Officer shall be paid an annualized Base Salary,
payable in accordance with the regular payroll practices of the Company, of Two
Hundred Thousand dollars ($200,000.00), with increases, if any, as may be
approved in writing by the Board, in its sole discretion.




(b)

Bonus.  Chief Executive Officer shall be eligible to receive for each calendar
year (or ratably for partial calendar years) an annual cash bonus (the “Bonus”)
based upon the achievement of certain financial and non-financial performance
goals which, from time to time, may be established by mutual agreement of Chief
Executive Officer and the Company’s Board of Directors. The Board, in their sole
discretion, shall determine the appropriateness and amount of any bonus to be
paid to Chief Executive Officer.  If a Bonus is awarded, such Bonus shall be





-5-

        

         

Initials

Initials




--------------------------------------------------------------------------------

paid to the Chief Executive Officer within seventy-five (75) calendar days
following the end of the fiscal year for which it is awarded, unless the Chief
Executive Officer shall elect to defer the receipt of such Bonus in accordance
with a deferred compensation plan approved by the Company.




(c)

Long-term Incentive Plan.  If the Company establishes a Long-term Incentive
Plan, Chief Executive Officer will be eligible to participate in the Long-term
Incentive Plan subject to the terms and provisions of such Plan.




(d)

Sign-On Stock Options.  Upon the commencement of Chief Executive Officer’s
employment under this Agreement, the Company shall award him Three Hundred Fifty
Three Thousand Two Hundred and Fifty (353,250) stock options upon such terms,
conditions and provisions as shall be determined by mutual agreement of the
Chief Executive Officer and the Board.




Section 7.   Chief Executive Officer’s Benefits, Vacation, Perquisites, etc.




(a)

During the period of his employment, Chief Executive Officer shall be entitled
to participate in such health, welfare, insurance, retirement, thrift, equity,
profit-sharing, medical coverage, pension, education, and other benefits
generally provided to other members of the senior management team of the
Company. Health insurance shall be provided on a full-family, no-cost basis to
Chief Executive Officer.




(b)

During the period of his employment, Chief Executive Officer shall be entitled
to the same number of holidays, vacation, sick days and other employment
policies and practices as are generally allowed to members of the senior
management team of the Company in accordance with the Company policy in effect
from time to time. Notwithstanding, Chief Executive Officer shall be entitled to
no less than three (3) weeks of paid vacation per year, ten (10) days of sick
/personal days per year.




(c)

During the period of his employment, Chief Executive Officer shall be entitled
to a monthly automobile allowance as determined by mutual agreement of the Chief
Executive Officer and the Board, as well as payment of or reimbursement for all
gasoline usage for his automobile in connection with his duties as Chief
Executive Officer.




(d)

During the period of his employment, Chief Executive Officer shall be provided
the services of a full-time executive assistant of his choosing to assist him as
he may so choose with regard to his daily business affairs.




(e)

During the period of his employment, Chief Executive Officer shall be provided
with a cellular telephone of his choice, and Company shall provide for all
expenses related to use of such cellular telephone, including without limitation
usage charges, provider fees and taxes, maintenance and accessories.




(f)

Company shall at all times maintain a comprehensive Directors and Officer
Full-Indemnity (liability and defense) insurance policy for Chief Executive
Officer’s benefit in





-6-

        

         

Initials

Initials




--------------------------------------------------------------------------------

amount no less than $2 million, and shall also indemnify Chief Executive Officer
for any and all loss, cost and expense he may suffer or face related to or
arising from Chief Executive Officer’s performance of his duties under this
Agreement.




(g)

During the period of his employment, the Company will maintain and pay the
premiums on a term life insurance policy (the “Term Life Policy”) in which the
executive shall name the Company as beneficiary during the term of Chief
Executive Officer’s employment with a death benefit of not less than $1,000,000.
 Upon separation from the Company, the Chief Executive Officer may assume the
Term Life Policy at Chief Executive Officer’s sole expense and designate a
beneficiary of Chief Executive Officer’s choice.




Section 8.     Reimbursement of Business Expenses.




Chief Executive Officer is authorized to incur reasonable business expenses in
carrying out his duties and responsibilities under this Agreement and the
Company shall promptly reimburse him for all reasonable business expenses
incurred in connection with carrying out the business of the Company, subject to
documentation in accordance with the Company’s policy, as in effect from time to
time. Company shall provide Chief Executive Officer with a Company credit card
for such purposes.




Section 9.

  Termination of Employment.




(a)

General.  The Chief Executive Officer’s employment hereunder shall terminate
upon the earliest to occur of (i) Chief Executive Officer’s death, (ii) a
termination by reason of a Disability, (iii) a termination by the Company with
Cause, (iv) a termination by the Company without Cause, (iv) a termination by
the Chief Executive Officer Without Good Reason, or (v) a termination by the
Chief Executive Officer With Good Reason. Upon any termination of Chief
Executive Officer’s employment for any reason, except as may otherwise be
requested by the Company in writing, Chief Executive Officer shall resign from
any and all directorships, committee memberships or any other positions Chief
Executive Officer holds with the Company or any of its affiliates.  In
conjunction with the other  provisions of this Agreement, the provisions of this
Section 9 shall exclusively govern Chief Executive Officer’s rights upon
termination of employment with the Company, provided, however, that nothing
contained in this Section 9 shall diminish Chief Executive Officer’s rights with
respect to the Long-term Incentive Plan, or the Sign-On Stock Options, should
they provide him greater or more valuable interests in the event of termination,
such terms and provisions of which shall continue to govern Chief Executive
Officer’s rights and interests following any termination.




(i)

Termination due to Death or Disability.  Chief Executive Officer’s employment
shall terminate automatically upon his death.  The Company may terminate Chief
Executive Officer’s employment immediately upon the occurrence of a Disability
(as defined in this Agreement), such termination to be effective upon Chief
Executive Officer’s receipt of written notice of such termination.  In the event
Chief Executive Officer’s employment is terminated due to his death or
Disability, Chief Executive Officer or his estate or his beneficiaries, as the
case may be, shall be entitled to the Accrued Obligations.  





-7-

        

         

Initials

Initials




--------------------------------------------------------------------------------




Following such termination of Chief Executive Officer’s employment by the reason
of death or Disability, except as set forth in this Subsection 9(b), Chief
Executive Officer shall have no further rights to any compensation or any other
benefits under this Agreement.




(b)

Termination by the Company for Cause.




(i)

A termination for Cause shall not take effect unless the provisions of this
Subsection are complied with. Chief Executive Officer shall be given not less
than sixty (60) days written notice by the Company of the intention to terminate
him for Cause, which notice shall describe the particular act or acts, or
failure or failures to act, that constitute the grounds on which the proposed
termination for Cause is based.  If the nature of the alleged Cause is capable
of cure, Chief Executive Officer shall have thirty (30) days after the date that
such written notice has been given to Chief Executive Officer in which to cure
such conduct. If he fails to cure such conduct within that time period, the
termination shall be effective on the date immediately following the expiration
of the sixty (60) day notice period.  During any cure period provided hereunder,
the Chief Executive Officer may continue to occupy his office premises and
otherwise perform his duties hereunder, unless his so doing constitutes a clear
danger to the Company or conflicts with its best interests.




(ii)

In the event the Company terminates Chief Executive Officer’s employment for
Cause, he shall be entitled only to the Accrued Obligations.  




Following such termination of Chief Executive Officer’s employment for Cause,
except as set forth in this Subsection 9(c), Chief Executive Officer shall have
no further rights to any compensation or any other benefits under this
Agreement.




(c)

Termination by the Company without Cause.  The Company may terminate Chief
Executive Officer’s employment at any time without Cause, effective sixty (60)
days after the Chief Executive Officer’s receipt of written notice of such
termination.  In the event Chief Executive Officer’s employment is terminated by
the Company without Cause (other than due to death or Disability), Chief
Executive Officer shall be entitled to:




(i)

The Accrued Obligations;




(ii)

Payment of a sum representing the One Year of salary (the “Severance Amount”) at
Chief Executive Officer’s election either (1) in “lump sum” fashion within sixty
days of the effective date of his termination, or (2) in twelve (12) equal
monthly installments, less applicable withholdings and deductions, including
without limitation continuation of payments on his behalf for such period,
subject in all events to Section 21 of this Agreement;




(iii)

Should Chief Executive Officer be eligible for and elect to continue his health
insurance pursuant to COBRA following the date of such termination, payment of
his family COBRA premiums in excess of the cost of such health insurance
coverage for an





-8-

        

         

Initials

Initials




--------------------------------------------------------------------------------

active Chief Executive Officer of the Company (or to apply same to the premiums
of a different group health insurance policy) until the earlier of: (A) twelve
(12) months or (B) the date Chief Executive Officer commences employment with
any person or entity and, thus, is eligible for health insurance benefits; and




Following such termination of Chief Executive Officer’s employment by the
Company without Cause, except as set forth in this Subsection 9(c), Chief
Executive Officer shall have no further rights to any compensation or any other
benefits under this Agreement.




(d)

Termination by Chief Executive Officer without Good Reason.  Chief Executive
Officer may terminate his employment without Good Reason by providing the
Company sixty (60) days written notice of such termination.  In the event of a
termination of employment by Chief Executive Officer Without Good Reason under
this Subsection 9(d), Chief Executive Officer shall be entitled only to the
Accrued Obligations. Following such termination of Chief Executive Officer’s
employment by Chief Executive Officer, except as set forth in this Subsection
9(d), Chief Executive Officer shall have no further rights to any compensation
or any other benefits under this Agreement.  

(e)

Termination by the Chief Executive Officer With Good Reason.  The Chief
Executive Officer shall be permitted to terminate his employment with the
Company for Good Reason, as defined, by providing the Company sixty (60) days’
notice of Termination With Good Reason which notice shall set forth the basis
for the Chief Executive Officer’s determination that Good Reason exists. Upon
the Company’s receipt of such notice from the Chief Executive Officer of his
Termination With Good Reason, it shall have fifteen (15) days to provide him
with written notice that it disputes the existence of Good Reason for his
termination of employment, or the existence of Good Reason for his termination
of employment shall be deemed conclusive and binding.  In the event of a
termination of employment by the Chief Executive Officer With Good Reason, he
shall be treated in all respects as if his employment with the Company was
terminated by the Company without Cause pursuant to Section 9(c).  




(f)

Release.  Notwithstanding any provision herein to the contrary, the Company may
require that, prior to payment of any amount or provision of any benefit other
than the Accrued Obligations, Chief Executive Officer shall have executed a
customary general release in favor of the Company and its affiliates and related
parties in such form as is reasonably required by the Company, and any waiting
periods contained in such release shall have expired. The general release
required of the Chief Executive Officer shall not limit his rights and
entitlements under this Agreement, nor place upon him obligations not expressed
in this Agreement.




(g)

Certain Additional Payments.  In the event that (i) Chief Executive Officer
would otherwise be entitled to the compensation and the benefits described in
this Section 9 (“Compensation Payments”), and (ii) the Company determines, based
upon the advice of tax counsel selected by the Company’s independent auditors
acceptable to Chief Executive Officer, that, as a result of such Compensation
Payments and any other benefits or payments required to be taken into account
under IRS Code Section 280G(b)(2) (“Parachute Payments”), any of such Parachute
Payments would be reportable by the Company as “excess parachute payments,” such
Compensation Payments shall be reduced to the extent necessary to cause Chief
Executive Officer’s Parachute Payments to equal 2.99 times the “base amount” as
defined in Code Section





-9-

        

         

Initials

Initials




--------------------------------------------------------------------------------

280G(b)(3) with respect to Chief Executive Officer. However, such reduction in
the Compensation Payments shall be made only if, in the opinion of such tax
counsel, it would result in a larger Parachute Payment to the Chief Executive
Officer than payment of the unreduced Parachute Payment after deduction of tax
imposed on and payable by Chief Executive Officer under Section 4999 of the Code
(“Excise Tax.”)  The value of any such non-cash benefits or any deferred payment
or benefit for purposes of this paragraph shall be determined by the Company’s
independent auditors.  




Section 10.

Restrictive Covenants.  




Chief Executive Officer acknowledges and agrees that (A) the agreements and
covenants contained in this section are (i) reasonable and valid in geographical
and temporal scope and in all other respects, and (ii) essential to protect the
value of the Company’s business and assets, and (B) by his employment with the
Company, Chief Executive Officer will obtain knowledge, contacts, know-how,
training and experience and there is a substantial probability that such
knowledge, know-how, contacts, training and experience could be used to the
substantial advantage of a competitor of the Company and to the Company’s
substantial detriment.  For purposes of this Section 10, references to the
Company shall be deemed to include its subsidiaries.




(a)

Confidential Information.  At any time during and after the end of the period of
Chief Executive Officer’s employment by the Company, without the prior written
consent of the Company, except to the extent required by an order of a court
having jurisdiction or under subpoena from an appropriate government agency, in
which event, Chief Executive Officer shall use his best efforts to consult with
the Company prior to responding to any such order or subpoena, and except as
required in the performance of his duties hereunder, Chief Executive Officer
shall not disclose to or use for his benefit or the benefit of any third party
any confidential or proprietary trade secrets, customer lists, drawings,
designs, information regarding legislative initiatives, contract negotiations,
vendor arrangements, product development, marketing plans, sales plans,
manufacturing plans, management organization information, operating policies or
manuals, business plans, financial records, packaging design or other financial,
commercial, business or technical information (i) relating to the Company, or
(ii) that the Company may receive belonging to suppliers, customers, or others
who do business with the Company (collectively, “Confidential Information”).
 Chief Executive Officer’s obligation under this Subsection 10(a) shall not
apply to any information which (i) is known publicly; or (ii) is in the public
domain or hereafter enters the public domain without the breach of Chief
Executive Officer of this Subsection 10(a).




(b)

Non-Solicitation; Non-Interference.  During the Non-solicitation Restricted
Period, Chief Executive Officer shall not, directly or indirectly, for his own
account or for the account of any other person or entity, (i) encourage, solicit
or induce, or in any manner attempt to encourage, solicit or induce, any person
or entity employed by, as an agent of, or a service provider to, the Company to
terminate (or, in the case of an agent or service provider, reduce) such
person’s or entity’s employment, agency or service, as the case may be, with the
Company; (ii) solicit or accept business from any individual or entity for whom
the Company provided services or products within the one-year period immediately
preceding the date of Chief





-10-

        

         

Initials

Initials




--------------------------------------------------------------------------------

Executive Officer’s termination of employment; or (iii) solicit or accept
business from any prospective customer or client of the Company who, within the
one-year period immediately preceding the date of Chief Executive Officer’s
termination of employment, Chief Executive Officer had directly solicited or
where, directly or indirectly, in whole or in part, Chief Executive Officer
supervised or participated in the Company’s solicitation activities related to
such prospective customer or client, nor shall he assist any person or entity to
engage in any activity prohibited by this Subsection 10(b).




(c)

Return of Documents.  In the event of the termination of Chief Executive
Officer’s employment for any reason, Chief Executive Officer shall deliver to
the Company all of (i) the property of the Company, and (ii) the documents and
data of any nature and in whatever medium of the Company, and he shall not take
with him any such property, documents or data or any reproduction thereof, or
any documents containing or pertaining to any Confidential Information.
 Notwithstanding the above, in the event that the Chief Executive Officer has
transmitted information or documentation regarding the Company to his personal
or home computer(s) to enable off-site work, upon his termination he will
certify to the Company that any and all such information about the Company, if
any, (i) has been delivered or transmitted to the Company, or (ii) has been
permanently deleted from such personal computer(s), and the Company shall accept
such certification as complete fulfillment of Chief Executive Officer’s
obligations in this regard.  




(d)

Blue Pencil.  If any court of competent jurisdiction shall at any time deem the
duration or the geographic scope of any of the provisions of this Section
entitled “Restrictive Covenants” unenforceable, the other provisions of this
Section entitled “Restrictive Covenants” shall nevertheless stand and the
duration and/or geographic scope set forth herein shall be deemed to be the
longest period and/or greatest size permissible by law under the circumstances,
and the parties hereto agree that such court shall reduce the time period and/or
geographic scope to permissible duration or size.




(e)

Foreign Corrupt Practices Act.  Chairman understands that the Company is subject
to the Foreign Corrupt Practices Act as enacted in the United States which
prohibits any U.S. company from offering monetary or other incentives to procure
contracts to individuals, entities, or government employees to which the
individuals, entities, or government employees would otherwise have no
entitlement.  In recognition of this prohibition, Chairman promises to refrain
from any activity which would violate this prohibition or give the appearance of
a violation.  Further, Chairman agrees to indemnify and hold the Company
harmless from any claims or damages resulting from an act or omission
attributable to Chairman which would result in damages being imputed to, or
assessed against the Company.




Section 11.

Injunctive Relief.  




Without limiting the remedies available to the Company, Chief Executive Officer
acknowledges that a breach or threatened breach of any of the covenants
contained this Section 10 hereof may result in material irreparable injury to
the Company or its subsidiaries or affiliates for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof, the Company





-11-

        

         

Initials

Initials




--------------------------------------------------------------------------------

shall be entitled to obtain a temporary restraining order and/or a preliminary
or permanent injunction, without the necessity of proving irreparable harm or
injury as a result of such breach or threatened breach of Section 10 hereof,
restraining Chief Executive Officer from engaging in activities prohibited by
Section 10 hereof or such other relief as may be required specifically to
enforce any of the covenants in Section 10 hereof.  Notwithstanding any other
provision to the contrary, the Non-competition Restriction Period and the
Non-solicitation Restriction Period shall be tolled during any period of
violation of any of the covenants in Subsections 10(b) or (c) hereof and during
any other period required for litigation during which the Company seeks to
enforce such covenants against Chief Executive Officer or another person or
entity with whom Chief Executive Officer is affiliated if it is ultimately
determined that Chief Executive Officer was in breach of such covenants.




Section 12.

Representations and Warranties of Chief Executive Officer.  




Chief Executive Officer represents and warrants to the Company that:




(a)

Chief Executive Officer is entering into this Agreement voluntarily and that his
execution of this Agreement, his employment hereunder and compliance with the
terms and conditions hereof will not conflict with or result in the breach by
him of any agreement to which he is a party or by which he may be bound;




(b)

he has not, and in connection with his employment with the Company will not,
violate any non-solicitation or other similar covenant or agreement by which he
is or may be bound;




(c)

in connection with his employment with the Company he will not use, disclose,
divulge, share, make use of any confidential, proprietary or trade secret
information, documentation or materials he may have obtained in connection with
employment with any prior employer; or belonging to any other party, and




(d)

the Company has suggested to the Chief Executive Officer that he seek legal
counsel of his choice to review this Agreement before he signs it, and he has
been given full and ample opportunity to do so.




Section 13.

Taxes.  




The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment and social
security taxes, as shall be required by law or governmental regulation or
ruling. .




Section 14.

Set Off; No Mitigation.  




The Company’s obligation to pay Chief Executive Officer the amounts provided and
to make the arrangements provided hereunder shall be subject to set-off,
counterclaim or recoupment of amounts owed by Chief Executive Officer to the
Company or its affiliates. Chief Executive Officer shall not be required to
mitigate the amount of any payment provided for





-12-

        

         

Initials

Initials




--------------------------------------------------------------------------------

pursuant to this Agreement by seeking other employment or otherwise and, except
as expressly provided for in this Agreement, the amount of any payment provided
for pursuant to this Agreement shall not be reduced by any compensation earned
as a result of Chief Executive Officer’s other employment or otherwise.







Section 15.

Successors and Assigns; No Third-Party Beneficiaries.  




(a)

The Company. This Agreement shall inure to the benefit of, be binding  upon, and
be enforceable by, the successors, assigns, heirs, estates and legal
representatives of the Company and the Chief Executive Officer, and may be
assigned by the Company to any purchaser of all or substantially all of the
Company’s business or assets, or an operating division thereof, any successor to
the Company or any assignee thereof (whether direct or indirect, by stock
purchase, asset purchase, merger, consolidation or otherwise).  The Company will
require any such purchaser, successor or assignee to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such purchase, succession or
assignment had taken place. Notwithstanding any such assignment by the Company,
it shall remain obligated to the Chief Executive Officer in all respects in the
event and to the extent the Company’s assignees do not fulfill all of Company’s
obligations to the Chief Executive Officer. However, notwithstanding any
provisions to the contrary, upon a change of control, Chief Executive Officer
may terminate this Agreement with Good Reason and his termination will be
treated in accordance with the terms contained in Section 9(c) above.




(b)

Chief Executive Officer.  Chief Executive Officer’s rights and obligations under
this Agreement shall not be transferable by Chief Executive Officer by
assignment or otherwise, without the prior written consent of the Company;
provided, however, that if Chief Executive Officer shall die, all amounts then
payable to Chief Executive Officer hereunder shall be paid in accordance with
the terms of this Agreement to Chief Executive Officer’s estate, and if Chief
Executive Officer shall become Disabled, then in accordance with the
instructions of his Guardian or legal representative.




(c)

No Third-Party Beneficiaries.  Other than as expressed herein, nothing  referred
to in this Agreement will be construed to give any person or entity other than
the Company and Chief Executive Officer any legal or equitable right, remedy or
claim under or with respect to this Agreement or any provision of this
Agreement.




Section 16.

Waiver and Amendments.




Any amendment or modification of any of the terms of this Agreement shall be
valid only if made in writing and signed by each of the parties hereto.  No
waiver by either of the parties hereto of their rights hereunder or of
compliance by the other party of any of the terms or conditions hereof shall be
effective unless the party waiving its rights hereunder or compliance with the
terms hereof shall have executed a written instrument setting forth the terms
and conditions of such waiver.  In addition, no waiver by either of the parties
hereto of their rights hereunder or of compliance by the other party of any of
the terms or conditions hereof shall be





-13-

        

         

Initials

Initials




--------------------------------------------------------------------------------

deemed to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.




Section 17.

Severability and Governing Law.  




Without limiting the terms of Section 10 above, if any covenants or such other
provisions of this Agreement are found to be invalid or unenforceable by a final
determination of a court of competent jurisdiction: (a) the remaining terms and
provisions hereof shall be unimpaired, and (b) the invalid or unenforceable term
or provision hereof shall be deemed replaced by a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision hereof.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Florida
(without  giving effect to the choice of law principles thereof) applicable to
contracts made and to be performed entirely within such state and venue shall be
exclusive to the State and Federal Courts located in Broward County, Florida.




Section 18.

Costs of Disputes.




If any action at law or in equity (inclusive of appellate or bankruptcy
proceedings) is or becomes necessary to enforce or interpret the terms and
provisions of this Agreement, the prevailing party shall be entitled to
reasonable costs thereof, including without limitation reasonable attorney’s
fees.  




Section 19.

Notices.




Every notice, consent, demand, request, approval or other communication relating
to this Agreement shall be in writing, and shall be (i) personally delivered,
(ii) mailed by certified mail, prepaid return receipt requested, (iii) delivered
by overnight express delivery service, to the addresses below, or to such other
address as may be designated by the parties from time to time in accordance with
this Section 19:




If to the Company:

XTX Energy, Inc.

___________________________

___________________________

___________________________

Telephone: __________________




If  to the Chief Executive Officer:

Mr. Adam Bauman

350 E. 79th St., # 4D

New York, NY 10021-9203




With a copy sent simultaneously to:

David A. Carter, Esq.

David A. Carter, P.A.

One Lincoln Place

1900 Glades Road, Suite 401

Boca Raton, FL 33431





-14-

        

         

Initials

Initials




--------------------------------------------------------------------------------

Telephone: (561) 750-6999




Any notice so addressed shall be deemed to be given:  (i) if delivered by hand,
on the date of such delivery; (ii) if mailed by overnight mail, on the first
business day following the date of such mailing; and (iii) if mailed by
registered or certified mail, on the third business day after the date of such
mailing.




Section 20.

Section Headings.  




The headings of the Sections and Subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof, affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.




Section 21.

IRS Code Section 409A




Notwithstanding any other provision of this Agreement to the contrary, if the
Chief Executive Officer is a “Specified Chief Executive Officer” as defined in
IRS Code (“the Code”) Section 409A, and if any amounts that the Chief Executive
Officer is entitled to receive pursuant to this Agreement are otherwise not
exempt from Code Section 409A as a short-term deferral or otherwise, then to the
extent necessary to comply with Code Section 409A, no payments may be made and
no benefits may be provided under this Agreement before the date which is six
(6) months after the Chief Executive Officer’s “separation from service” within
the meaning of Code Section 409A or, if earlier, the Chief Executive Officer’s
death.  Any payments which would have otherwise been required to be paid during
such six (6) months or, if earlier, before the Chief Executive Officer’s death,
shall be paid to the Chief Executive Officer in one lump sum payment as soon as
administratively practical after the date which is six (6) months after the
Chief Executive Officer’s separation from service or, if earlier, the Chief
Executive Officer’s date of death. In such event, any and all such sums paid to
the Chief Executive Officer on a delayed basis shall bear interest at the rate
of twelve percent (12%) per annum. The Chief Executive Officer’s termination of
employment under this Agreement shall be interpreted in a manner consistent with
the definition of “Separation from Service” in Code Section 409A. To the extent
this Agreement is subject to Code Section 409A, it is intended to comply with
the applicable requirements of Code Section 409A and shall be construed and
interpreted in accordance therewith.




Section 22.

Entire Agreement.  




This Agreement, together with any agreements executed by the Company and Chief
Executive Officer in respect of awards under any equity, benefit or welfare
plan, constitutes the entire understanding and agreement of the parties hereto
regarding the employment of Chief Executive Officer.  This Agreement supersedes
all prior negotiations, discussions, correspondence, communications,
understandings and agreements between the parties relating to the subject matter
of this Agreement.




Section 23.

Survival of Operative Sections.  








-15-

        

         

Initials

Initials




--------------------------------------------------------------------------------

Upon any termination of Chief Executive Officer’s employment, the provisions of
Sections  9, 10, 11, 13, 14, 15, 16, 17, 18 and 23 of this Agreement (and any
related definitions set forth in Section 1 hereof) shall survive to the extent
necessary to give effect to the provisions thereof.













Section 24.

Gender Neutrality.




Any use of the male or female pronouns in this Agreement, whether “he,” “she,”
“him,” “her” or words or phrases to similar effect, shall have no significance
in the interpretation and application of the terms, provisions and conditions of
this Agreement, such use being solely for the sake of convenience.




Section 25.

Counterparts; Facsimile Signature.  




This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.  The execution of this Agreement may be by actual or
facsimile signature.




IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date first above written.




XTX ENERGY, INC.







By:                                                     

Name:                                                

Title:                                                  







CHIEF EXECUTIVE OFFICER:







/s/  Adam Bauman                             

Adam Bauman








-16-

        

         

Initials

Initials


